Citation Nr: 1543379	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-05 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include a Mobitz Type 1 AV block.
 
2.  Entitlement to an initial compensable disability rating for service-connected iritis of the right eye. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 2003 to July 2009. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a cardiac disability and iritis.  Jurisdiction over the case has since been transferred to the RO in Atlanta, Georgia.  In February 2011, a rating decision issued by the Atlanta RO granted the Veteran's claim for service connection for iritis and assigned a noncompensable rating.  

In September 2014, the Board remanded the case for additional development.  It now returns for further appellate review.

The Board notes that, in June 2010, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing The American Legion as his representative.  However, in February 2015, VA received from the Veteran a VA Form 21-22 appointing the Virginia Department of Veterans Services as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that, with the exception of certain updated medical records, all documents therein are either duplicative of those contained in the VBMS or irrelevant to the claims on appeal.

The issue of entitlement to an initial compensable disability rating for service-connected iritis of the right eye addressed in the REMAND portion of the decision below and is being REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A cardiovascular disorder, to include Mobitz AV 1 block, is not shown to be causally or etiologically related to any disease, injury, or incident during service and did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for a cardiac disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial agency of original (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  Specifically, an August 2009 latter, sent prior to the initial unfavorable decision issued in October 2009, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and considered, as have various statements submitted by the Veteran.  As noted in the Introduction, the Board remanded the case to the AOJ in September 2014 for additional development, to include obtaining additional records and arranging the Veteran to undergo a VA cardiac examination. He was provided a VA examination and opinion in December 2014, addressing the claim adjudicated herein, that is adequate to address the claim.  In this regard, the clinician who conducted the examination and completed the opinion considered all of the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive opinions based on consideration of this evidence and the statements of the Veteran.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In accordance with the Board's Remand directives, the Veteran was provided opportunity to identify any additional records.  Thereafter, in December 2014, the Veteran was afforded a VA heart conditions examination.  Therefore, the Board finds that the AOJ has substantially complied with the September 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issue decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of his claim.

II. Analysis

The Veteran claims that has a heart disability that is a result of his military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran's service treatment records document the Veteran's complaints of chest pain in March 2008, which he reported began occurring upon his return from deployment in September 2007.  At that time, he was referred to a heart specialist, with complaints of atypical chest pain.  At that time, the Veteran reported experiencing a sharp pain that occurred in his chest every 5 to 30 seconds.  There was no shortness of breath noted, and the Veteran denied palpitations or flutters.  In April 2008, the Veteran returned to the specialist.  On examination, regular heart rate and rhythm were found.  There was no systolic murmur, gallop, clicks or snaps noted.  No diastolic murmur was found.  His carotid pulses were normal, with no bruits.  The Veteran's pedal pulses and capillary refill were normal.  There was no palpable enlargement or bruit of the abdominal aorta.  No renal bruit was noted.  The Veteran was found to have normal radial pulses without edema, varicosities or signs of deep vein thrombosis.  An associated cardiogram showed a normal heart.  The Veteran was diagnosed with precordial chest pain. 
In September 2008, the Veteran returned to the specialist following a 30 day monitoring.  At that time, tests showed rare premature ventricular contractions (PVCs).  The Veteran reported increasingly fewer palpitations.  He was diagnosed with ventricular premature beats/ectopy, and palpitations.  The Veteran was given a prescription for medication for discomfort related to the palpitations.  At that time, the Veteran was to be deployed, and was found, from a cardiac standpoint, to be fit to do so. 

In September 2009, the Veteran underwent a VA heart examination.  At that time, the Veteran reported an onset of palpitations in 2008.  He reported no history of hospitalization, surgery, trauma to the heart, cardiac neoplasm, heart attack, congestive heart disease, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, endocarditis, or pericarditis.  Continuous medication was not required.  The Veteran reported dizziness at that time, on a monthly basis, but denied a history of syncope, fatigue, angina or dyspnea.  A cardiac examination showed the absence of jugular venous distention and a regular rhythm with no murmur, click or pericardial rub.  The Veteran's METS was estimated, based on a lack of cardiac disease, and found to be over 10, as the Veteran played basketball 2 to 3 times a week and had no difficulty with stair climbing.  Overall, his heart was found to be normal. 

In his December 2009 notice of disagreement, the Veteran indicated that, due to a recurrence of palpitations, he had started taking what was left of the medication he had been prescribed while in service.  The Veteran indicated that, due to the recurrence of the palpitations, he limited his "normal activities" throughout the day and was prepared to go to the hospital if they worsened.  He indicated the palpitations occurred daily. 

An April 2011 echocardiography report showed the Veteran's heart at that time to be normal in size, with no intracardiac thrombus, vegetation, mass or shunt seen.  No pericardial effusion was noted.  Overall, the Veteran's echocardiogram was normal and no clinically significant abnormalities were found. 

A September 2012 physical showed the Veteran's cardiovascular system to be normal.  An addendum to the September 2012 treatment note indicated the Veteran had been wearing a heart rate monitor and that the monitor had indicated rare PVCs and premature atrial contractions, as well as an intermittent Mobitz 1 AV block.  The VA physician who authored the note indicated that the Veteran's heart rate was good, with no problem noted.  No follow-up was indicated at that time. 

In December 2014, as directed by the Board's September 2014 remand, the Veteran underwent a VA heart examination to determine a link, if any, between his military service and the Mobitz 1 AV block.  At that time, it was noted that the Veteran had been diagnosed with an intermittent Mobitz type 1 AV block, as seen in the September 2012 VA treatment note.  Such a diagnosis did not require medication.  The examiner indicated at the time of the examination that the Veteran had not had a myocardial infarction or congestive heart failure.  The Veteran had experienced cardiac arrhythmia, the examiner indicated, referring to the September 2012 VA treatment note that indicated the Mobitz 1 AV block.  The incident was intermittent, and had not occurred in the previous year.  

The examiner ruled out a heart valve condition, rheumatic heart disease, endocarditis, pericarditis, syphilitic heart disease, and pericardial adhesions.  The Veteran had no history of procedures, surgical or non-surgical, for the treatment of a heart condition.  He had no history of hospitalizations for such. 

On physical examination, the Veteran's pulse was normal, with normal sounds and no jugular-venous distention.  Peripheral pulses were normal and there was no peripheral edema of the lower extremities.  Diagnostic testing showed no evidence of cardiac hypertrophy or cardiac dilation.  METS testing was not performed, as the Veteran denied experiencing symptoms with any level of physical activity.  The examiner found that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's Mobitz 1 AV block.  

As to the question of etiology, the examiner concluded that it was less likely than not that the Veteran's Mobitz 1 AV block was related to his active service.  As rationale, the examiner indicated that, based on medical literature review, clinical experience, medical record review and evaluation of the Veteran, there was no evidence that the condition developed in service, as it was identified more than 3 years after his separation.  In support of such a finding, the examiner noted that the Veteran underwent extensive cardiac testing on multiple occasions without any significant findings.  She noted that the Veteran's symptoms of atypical chest discomfort were not found to correlate with any cardiac pathology.  

The examiner noted that the Veteran's symptoms of atypical chest pain were not related to Mobitz 1 AV block.  While such a block was noted in September 2012, the examiner explained, no therapy or specific cardiac follow-up was recommended.  The examiner concluded that the Mobitz 1 AV block had no associated functional impairment or disability in the Veteran and that there was no nexus between it and his military service.  As rationale, she explained that medical literature and clinical experience did not support any relation between the chest pain that the Veteran experienced in service and the later-diagnosed Mobitz 1 AV block. 

As the December 2014 VA examiner's opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Notably, there is no contrary opinion of record.

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cardiac disorder.  While the evidence of record shows that the Veteran has a current diagnosis of a Mobitz AV 1 block, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's Mobitz 1 AV block was less likely than not related to service as it was diagnosed 3 years after service discharge and that there existed no medical link between the cardiac symptoms experienced by the Veteran in service-that is, chest pains-and the Mobitz condition. 

Furthermore, to the extent that the Veteran has alleged that he has a current cardiac disability that is related to his military service, the Board notes that, as a lay person, he is competent to report symptoms that require only personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau, supra.  The Board notes, however, the Veteran, as a lay person, is not competent to link his symptoms to a specific diagnosed disability or to relate them to any instance of his military service, to include his in-service cardiac complaints.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson, supra.  One factor to consider is the complexity of the question to be determined. See Jandreau, supra. 

In this regard, the Veteran's statements as to a diagnosis of a cardiac disability as well as the relationship between such and his military service are not within the realm of knowledge of a layperson.  Rather, the nature of a cardiac condition is a complex question that requires expertise.  In this regard, the diagnosis and determination of the etiology of a cardiac disorder concerns an internal physical process extending beyond an immediately observable cause-and-effect relationship, which often requires the administration and interpretation of specialized diagnostic tests.  There is no indication that the Veteran possesses such specialized knowledge, and, therefore, he is not competent in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board accords his statements regarding the nature and etiology of his claimed cardiac disability no probative weight.

Therefore, the Board finds that a cardiac disability, to include Mobitz 1 AV block, is not shown to be causally or etiologically related to any disease, injury or incident during service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a cardiac disability, to include heart palpitations and/or Mobitz Type 1 AV block, is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran was last afforded a VA examination to assess the severity of his eye disability in July 2009, over six years ago.  In his May 2015 substantive appeal, the Veteran indicated that the condition had since worsened, and that for two weeks in 2010, he lost all vision in his right eye.  In light of this assertion, and because the Board finds the current record to be inadequate to determine the proper rating to be assigned for the service connected eye disability, a new VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also while on remand, the Veteran's updated VA treatment records should be obtained, to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  In addition, the AOJ should afford the Veteran another opportunity to present information and/or evidence pertinent to the matter being remanded.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ is to request that the Veteran identify any outstanding VA or non-VA treatment records and, after securing any necessary authorization, obtain all identified records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and associate it with the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  The Veteran should be scheduled for a VA examination, by an appropriate medical professional, for evaluation of his iritis of the right eye.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions. All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

After a careful review of the Veteran's claims file the VA examiner must discuss the current nature and severity of the Veteran's iritis.  Note should be made of any incapacitating episodes and/or visual impairment attributable to iritis.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  The SSOC must include clear reasons and bases for all determinations and afford the Veteran an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


